Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Aubrey Y. Chen (Reg. No. 68,753) on 10 December 2021.
The application has been amended as follows: 
Claim 30 has been canceled.
Claim 31 line 2 “means” has been deleted.
Claim 31 line 1 –non transitory—has been inserted between “A” and “computer readable storage medium”.
Claims 1-28, 31-33 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed 1 November 2021 overcomes the previous rejection of all pending claims under 35 U.S.C. 112. New claim 33 also contains allowable subject matter indicated in the previous Office Action. 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fayzrakhmanov et al, “Browserless Web Data Extraction: Challenges and Opportunities”, WWW 2018, April 23–27, 2018, Lyon, France © 2018 IW3C2 (International World Wide Web Conference Committee), published under Creative Commons CC BY 4.0 License. ACM ISBN 978-1-4503-5639-8/18/04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        18 December 2021